ApeletoN, C. J.
This is an action on a note of hand payable to William Smith or order, and by Smith indorsed before maturity and for value, to Frank B. Ileselton, for whose benefit this suit is brought.
The'defence was that the note was given for spirituous liquors to be sold in this State in violation of its laws, and that Ileselton purchased it with knowledge of its illegal consideration.
To establish the defence evidence was introduced against the protestations of the plaintiff that William Smith, the payee of the note was called "Whiskey Smith,” or "Whiskey Bill Smith.”
It appeared that Smith was a merchant in Boston, who had liquors with other articles of merchandise for sale. The nickname given him had no tendency to show the consideration of this note, still less that Ileselton, if paying value for it, was aware, at the time of its purchase, that it was given on an illegal consideration. The prefix to Smith’s name indicated the drinking rather than the selling of liquor, and was not notice to Heselton of the consideration of the note.
The evidence was hearsay. It was not relevant to the issue. It was offered not to prove material facts but to excite prejudice. It should have been excluded.

Exceptions sustained. Hew trial granted.

WaltoN, Barrows, DaNeorth, Peters and Libbey, JJ., concurred.